DETAILED ACTION
Claim(s) 1-23 are presented for examination.
Claims 1, 6, 8, 9, 12 and 13 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s response filed August 12th, 2022 regarding the title of the disclosure is descriptive and being considered. The objection is withdrawn.

The revised abstract of the disclosure filed August 12th, 2022 is being considered. The objection is withdrawn.

Claim Objections
Applicant’s response filed August 12th, 2022 to overcome an objection of claim 13 under minor informalities is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks pages 11-12 of 16), filed August 12th, 2022, with respect to rejection of claim(s) 1-23 under 35 U.S.C. § 112(b) have been fully considered and they are persuasive. The rejection is withdrawn.

Applicant’s arguments, (see remarks pages 12-15 of 16), filed August 12th, 2022, with respect to rejection of claim(s) 1-23 under 35 U.S.C. § 102(a)(1) have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7-17, 19, 20, 22 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over DU (US 2020/0205140 A1) in view of BARON et al. (US 2018/0270861 A1) hereinafter “Baron”.
Regarding Claim 1,
	Du discloses a method of effectuating an operating mode change of a wireless connection between a first communication device (CD) and a second CD [see fig. 5, pg. 6, ¶77 lines 1-3, a transmission control method comprising a first device and a second device], the method [see fig. 5, pg. 6, ¶77 lines 1-3, the transmission control method] comprising: 
	detecting [see fig. 5: Step “S103”, pg. 6, ¶82 lines 1-2, receiving], by a wireless network controller of the second CD [see fig. 5: Step “S103”, pg. 6, ¶82 lines 1-2; pg. 14, ¶176 lines 1-6, by a communications module of the second device], an indication that the first CD has requested the operating mode change from a first operating mode to a second operating mode [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, transmission control information including a resource indication for allocating resource(s) by the first device to the second device]; and 
	modifying [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, determining], by the wireless network controller [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7; pg. 14, ¶176 lines 1-6, by the communications module of the second device], a transmission information (TI) associated with one or more frames in a transmission queue of the second CD [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, a transmission resource based on the resource indication information allocated by the first device to the second device], the TI comprising a representation used by a physical layer of the second CD to configure transmission of a respective frame to the first CD [see pg. 5, ¶67 lines 6-14, when an allocated physical layer of the transmission resource is not padded with MAC layer data, redundant data is added to the padding part in the MAC layer frame], wherein the one or more frames in the transmission queue have been previously associated with a first-mode TI [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, the first device configures the transmission resource based on an actual requirement of a volume of to-be-transmitted data], and wherein modification of the TI is to a second-mode TI [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, the first device and the second device transmit data by using the transmission resource].
	Although Du discloses detecting, by a wireless network controller of the second CD, an indication that the first CD has requested the operating mode change from a first operating mode to a second operating mode, Du does not explicitly teach “responsive to the detected indication”, “identifying”, by the wireless network controller, “one or more frames in a transmission queue of the second CD”, “wherein the one or more frames are associated with” a “first-mode” transmission information (TI), “and wherein” the “first-mode” TI “is configured to cause” a physical layer of the second CD to “effectuate” transmission of the one or more frames in the transmission queue “using the first operating mode”; “and modifying”, “by the wireless network controller”, “the first-mode TI to a second-mode TI”, “wherein the second-mode TI is configured to cause the physical layer of the second CD to effectuate transmission of the one or more frames in the transmission queue using the second operating mode”
	However Baron discloses detecting [see fig. 11b: Step “1110”, pg. 9, ¶203 lines 1-10; ¶206 lines 1-9, determining], by a wireless network controller of the second CD [see fig(s). 6 & 7, pg. 7, ¶166 lines 1-7, by a communication device “600” of the radio network “100”], an indication that the first CD has requested the operating mode change from a first operating mode to a second operating mode [see fig. 11b: Step “1110”, pg. 9, ¶203 lines 1-10; ¶206 lines 1-9, if the target AC queue (AC[TID]) is to be in MU EDCA mode (test positive)]; 
	responsive to the detected indication [see fig. 11b: Step “1105”, pg. 9, ¶203 lines 1-10; ¶206 lines 1-9, if the target AC queue (AC[TID]) is to be in MU EDCA mode (test positive)], identifying [see fig. 11b: Step “1105”, pg. 9, ¶203 lines 1-10; ¶207 lines 1-4, checking], by the wireless network controller [see fig(s). 6 & 7, pg. 7, ¶166 lines 1-7, by the communication device “600” of the radio network “100”], one or more frames in a transmission queue of the second CD [see fig. 11b: Step “1105”, pg. 9, ¶203 lines 1-10; ¶207 lines 1-4, whether the MAC data frame (or the corresponding MSDU) is addressed to the AP], wherein the one or more frames are associated with a first-mode transmission information (TI) [see pg. 8, ¶200 lines 1-9, If no queue in EDCA mode is available for selection, a queue in MU EDCA mode is selected to queue the MAC Data frame. In this case, the target AC queue is preferably selected (i.e. AC[TID])], and wherein the first-mode TI is configured to cause a physical layer of the second CD to effectuate transmission of the one or more frames in the transmission queue using the first operating mode [see pg. 9, ¶209 lines 1-9, If it is determined that the MAC data frame is not addressed to the AP (test negative), a further test is performed to determine if the AC queue corresponding to the TID of the MAC frame (AC[TID] or target AC) is in MU EDCA mode or ... (SU) EDCA mode]; and 
	modifying [see fig. 11b: Step(s) “1115” & “1120”, pg. 9, ¶206 lines 1-9; ¶208 lines 1-4, adding], by the wireless network controller [see fig(s). 6 & 7, pg. 7, ¶166 lines 1-7, by the communication device “600” of the radio network “100”], the first-mode TI to a second-mode TI [see fig. 11b: Step(s) “1115” & “1120”, pg. 9, ¶206 lines 1-9; ¶208 lines 1-4, the MAC data frame to the target AC queue corresponding to the TID of the MAC frame], wherein the second-mode TI is configured to cause the physical layer of the second CD to effectuate transmission of the one or more frames in the transmission queue using the second operating mode [see pg. 9, ¶210 lines 1-5, If the AC queue is not in MU EDCA mode, the MAC data frame is added to the target AC queue, otherwise, the transmission mode of the MAC data frame is modified from Direct link to UL (transmission via the AP) to be compatible with the MU EDCA mode of the target AC].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “responsive to the detected indication”, “identifying”, by the wireless network controller, “one or more frames in a transmission queue of the second CD”, “wherein the one or more frames are associated with” a “first-mode” transmission information (TI), “and wherein” the “first-mode” TI “is configured to cause” a physical layer of the second CD to “effectuate” transmission of the one or more frames in the transmission queue “using the first operating mode”; “and modifying”, “by the wireless network controller”, “the first-mode TI to a second-mode TI”, “wherein the second-mode TI is configured to cause the physical layer of the second CD to effectuate transmission of the one or more frames in the transmission queue using the second operating mode” as taught by Baron in the system of Du for providing the advantage of maintaining quality of service (QoS) by not changing priority of the MAC data frame [see Baron, pg. 9, ¶215 lines 1-5].

Regarding Claim 2,
	The combined system of Du and Baron discloses the method of claim 1 [see fig. 5, pg. 6, ¶77 lines 1-3, the transmission control method].
	Du further discloses wherein detecting the indication that the first CD has requested the operating mode change [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, receiving the transmission control information including resource indication information indicating a transmission resource allocated by the first device to the second device] comprises detecting an operating mode indication in a MAC header of a frame received from the first CD [see pg. 5, ¶67 lines 1-6, includes the MAC layer frame structure with a MAC header, a MAC control element 1, a MAC control element 2, at least one MAC information block, and a padding part].

Regarding Claim 3,
	The combined system of Du and Baron discloses the method of claim 2 [see fig. 5, pg. 6, ¶77 lines 1-3, the transmission control method].
	Du further discloses wherein the frame received from the first CD is a Quality of Service data frame [see pg. 5, ¶67 lines 6-14, redundant data is added to the padding part in the MAC layer frame structure so that the allocated transmission resource is exactly padded fully with the MAC layer data].

Regarding Claim 4,
	The combined system of Du and Baron discloses the method of claim 1 [see fig. 5, pg. 6, ¶77 lines 1-3, the transmission control method].
	Du further discloses wherein detecting the indication that the first CD has requested the operating mode change [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, receiving the transmission control information including resource indication information indicating a transmission resource allocated by the first device to the second device] comprises detecting an operating mode notification element in an action frame received from the first CD [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, receiving the transmission resource including an end symbol and/or a second symbol].

Regarding Claim 5,
	The combined system of Du and Baron discloses the method of claim 1 [see fig. 5, pg. 6, ¶77 lines 1-3, the transmission control method]. 
	Du discloses the method further comprising:
	responsive to detecting the indication that the second CD has requested the operating mode change [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, based on the resource indication information allocated by the first device to the second device], associating a plurality of data frames with the second-mode TI [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, the second device determines the transmission resource]; and 
	placing the plurality of data frames into the transmission queue [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, determining the numerology of the specific symbol in the transmission resource based on the compression indication].

Regarding Claim 7,
	The combined system of Du and Baron discloses the method of claim 1 [see fig. 5, pg. 6, ¶77 lines 1-3, the transmission control method].
	Du further discloses wherein the operating mode change of the wireless connection [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, the resource indication information indicating a transmission resource allocated by the first device to the second device] comprises at least one of a change of a number of spatial streams of the wireless connection or a bandwidth of the wireless connection [see fig. 5: Step “S103”, pg. 6, ¶90 lines 1-3, including correspondences between different bandwidth parts (BWPs) and different numerologies].

Regarding Claim 8,
	The combined system of Du and Baron discloses the method of claim 1 [see fig. 5, pg. 6, ¶77 lines 1-3, the transmission control method].
	Du further discloses wherein the second-mode TI associated with the one or more frames comprises a transmission descriptor within the one or more frames [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, the first device configures the transmission resource based on an actual requirement of a volume of to-be-transmitted data].

Regarding Claim 9,
	Du discloses an apparatus [see fig. 18, pg. 15, ¶188 lines 1-9, a second device “1800”] comprising: 
	a memory [see fig. 18, pg. 15, ¶188 lines 1-9, a memory “1802”]; and 
	a processing device coupled to the memory [see fig. 18, pg. 15, ¶188 lines 1-9, one or more processors “1801”], the processing device configured to [see fig. 18, pg. 15, ¶188 lines 1-9, the one or more processors “1801” implemented to]: 
	detect an indication that a communication device (CD) has requested an operating mode change of a wireless connection from a first operating mode to a second operating mode [see fig. 5: Step “S103”, pg. 6, ¶82 lines 1-2, receiving transmission control information including resource indication information indicating a transmission resource allocated by the first device to the second device]; and 
	modify a transmission information (TI) associated with one or more frames in a transmission queue with the CD [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, determining a transmission resource based on the resource indication information allocated by the first device to the second device], the TI comprising a representation used by a physical layer communicatively coupled to the processing device [see pg. 5, ¶67 lines 6-14, when an allocated physical layer transmission resource is not padded with MAC layer data, redundant data is added to the padding part in the MAC layer frame structure], to configure transmission of a respective frame to the CD [see pg. 5, ¶67 lines 6-14, so that the allocated transmission resource is exactly padded fully with the MAC layer data], wherein the one or more frames in the transmission queue have been previously programmed with a first-mode TI [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, the first device configures the transmission resource based on an actual requirement of a volume of to-be-transmitted data], and wherein modification of the TI is to a second-mode TI [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, the first device and the second device transmit data by using the transmission resource].
	Although Du discloses detect an indication that a communication device (CD) has requested an operating mode change of a wireless connection from a first operating mode to a second operating mode, Du does not explicitly teach “responsive to the detected indication”, “identify one or more frames in a transmission queue, wherein the one or more frames are associated with” a “first-mode” transmission information (TI), “and wherein” the “first-mode” TI “is configured to cause” a physical layer communicatively coupled to the processing device to “effectuate” transmission of the one or more frames in the transmission queue “using the first operation mode”; “and modify the first-mode TI to a second-mode TI”, “wherein the second-mode TI is configured to cause the physical layer to effectuate transmission of the one or more frames in the transmission queue using the second operating mode”.
	However Baron discloses detect an indication that a communication device (CD) has requested an operating mode change of a wireless connection from a first operating mode to a second operating mode [see fig. 11b: Step “1110”, pg. 9, ¶203 lines 1-10; ¶206 lines 1-9, determining if the target AC queue (AC[TID]) is to be in MU EDCA mode (test positive)];
	responsive to the detected indication [see fig. 11b: Step “1105”, pg. 9, ¶203 lines 1-10; ¶206 lines 1-9, if the target AC queue (AC[TID]) is to be in MU EDCA mode (test positive)], identify one or more frames in a transmission queue [see fig. 11b: Step “1105”, pg. 9, ¶203 lines 1-10; ¶207 lines 1-4, checking whether the MAC data frame (or the corresponding MSDU) is addressed to the AP], wherein the one or more frames are associated with a first-mode transmission information (TI) [see pg. 8, ¶200 lines 1-9, If no queue in EDCA mode is available for selection, a queue in MU EDCA mode is selected to queue the MAC Data frame. In this case, the target AC queue is preferably selected (i.e. AC[TID])], and wherein the first-mode TI is configured to cause a physical layer communicatively coupled to the processing device to effectuate transmission of the one or more frames in the transmission queue using the first operation mode [see pg. 9, ¶209 lines 1-9, If it is determined that the MAC data frame is not addressed to the AP (test negative), a further test is performed to determine if the AC queue corresponding to the TID of the MAC frame (AC[TID] or target AC) is in MU EDCA mode or ... (SU) EDCA mode]; and
	modify the first-mode TI to a second-mode TI [see fig. 11b: Step(s) “1115” & “1120”, pg. 9, ¶206 lines 1-9; ¶208 lines 1-4, adding the MAC data frame to the target AC queue corresponding to the TID of the MAC frame], wherein the second-mode TI is configured to cause the physical layer to effectuate transmission of the one or more frames in the transmission queue using the second operating mode [see pg. 9, ¶210 lines 1-5, If the AC queue is not in MU EDCA mode, the MAC data frame is added to the target AC queue, otherwise, the transmission mode of the MAC data frame is modified from Direct link to UL (transmission via the AP) to be compatible with the MU EDCA mode of the target AC].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “responsive to the detected indication”, “identify one or more frames in a transmission queue, wherein the one or more frames are associated with” a “first-mode” transmission information (TI), “and wherein” the “first-mode” TI “is configured to cause” a physical layer communicatively coupled to the processing device to “effectuate” transmission of the one or more frames in the transmission queue “using the first operation mode”; “and modify the first-mode TI to a second-mode TI”, “wherein the second-mode TI is configured to cause the physical layer to effectuate transmission of the one or more frames in the transmission queue using the second operating mode” as taught by Baron in the system of Du for providing the advantage of maintaining quality of service (QoS) by not changing priority of the MAC data frame [see Baron, pg. 9, ¶215 lines 1-5].

Regarding Claim 10,
	The combined system of Du and Baron discloses the apparatus of claim 9 [see fig. 18, pg. 15, ¶188 lines 1-9, the second device “1800”].
	Du further discloses wherein to detect the indication that the CD has requested the operating mode change [see fig. 5: Step “S103”, pg. 6, ¶82 lines 1-2, receiving transmission control information including resource indication information indicating a transmission resource allocated by the first device to the second device] the processing device is to [see fig. 18, pg. 15, ¶188 lines 1-9, the one or more processors “1801” implemented to]: 
	detect an operating mode indication in a MAC header of a frame received from the CD [see pg. 5, ¶67 lines 1-6, receive the MAC layer frame structure with a MAC header].

Regarding Claim 11,
	The combined system of Du and Baron discloses the apparatus of claim 9 [see fig. 18, pg. 15, ¶188 lines 1-9, the second device “1800”].
	Du further discloses wherein the processing device is further to [see fig. 18, pg. 15, ¶188 lines 1-9, the one or more processors “1801” implemented to]: 
	responsive to detecting the indication that the CD has requested the operating mode change [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, based on the resource indication information allocated by the first device to the second device], associate a plurality of data frames with the second-mode TI [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, the second device determines the transmission resource]; and 
	place the plurality of data frames into the transmission queue [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, determining the numerology of the specific symbol in the transmission resource based on the compression indication].

Regarding Claim 12,
	The combined system of Du and Baron discloses the apparatus of claim 9 [see fig. 18, pg. 15, ¶188 lines 1-9, the second device “1800”].
	Du further discloses wherein the processing device is further to [see fig. 18, pg. 15, ¶188 lines 1-9, the one or more processors “1801” implemented to]: 
	identify a last frame of the one or more frames in the transmission queue associated with the first-mode TI [see pg. 7, ¶93 lines 1-9, when the specific symbol includes only the end symbol, the compression indication is used to indicate a numerology of the end symbol]; and 
	cease modification of the TI associated with further frames in the transmission queue after the TI associated with the identified last frame has been modified to the second-mode TI [see pg. 7, ¶93 lines 1-9, when the specific symbol includes the end symbol and the second symbol, the compression indication is used to indicate a numerology of the end symbol and a numerology of the second symbol].

Regarding Claim 13,
	Du discloses a system [see fig. 4, pg. 5, ¶75 lines 1-9, a transmission control system] comprising: 
	one or more antennas [see fig(s). 14 & 16, pg. 14, ¶174 lines 9-11; ¶176 lines 4-6, communications module(s) “142” & “162”]; 
	a physical layer of a second communication device (CD) [see pg. 5, ¶64 lines 1-2, a mini-slot is used as a smallest unit for resource scheduling at a physical layer], the physical layer to configure transmission to a first CD [see pg. 5, ¶67 lines 1-14, when an allocated physical layer transmission resource is exactly padded fully with MAC layer data, no padding is required], via the one or more antennas [see fig(s). 14 & 16, pg. 14, ¶174 lines 9-11; ¶176 lines 4-6, via communications module(s) “142” & “162”], of one or more frames in a transmission queue of the second CD based on a transmission information (TI) associated with a respective frame [see pg. 6, ¶83 lines 1-7, of a transmission resource determined based on the resource indication information allocated by the first device to the second device]; and 
	a media access control (MAC) layer of the second CD [see pg. 5, ¶67 lines 1-14, a MAC layer frame structure], the MAC layer communicatively coupled to the physical layer [see pg. 5, ¶67 lines 1-14, when an allocated physical layer transmission resource is not padded with MAC layer data, redundant data is added to the padding part in the MAC layer frame structure], the MAC layer to [see pg. 5, ¶67 lines 1-14, the MAC layer implemented to]: 
	program the TI associated with the one or more frames in the transmission queue to a first operating mode of the first CD [see fig. 5: Step “S101”, pg. 6, ¶78 lines 1-4, generate transmission control information, where the transmission control information includes resource indication information, a compression indication, and a first indication]; 
	detect an indication that the first CD has requested an operating mode change [see fig. 5: Step “S103”, pg. 6, ¶82 lines 1-2, receive the transmission control information including the resource indication information, a compression indication, and the first indication], from the first operating mode to a second operating mode [see fig. 5: Step “S103”, pg. 6, ¶82 lines 1-2, indicating a transmission resource allocated by the first device to the second device], of a wireless connection of the first CD and the second CD [see pg. 5, ¶75 lines 1-8, via link(s) between a first device and a second device]; and 
	re-program the TI associated with the one or more frames in the transmission queue to the second operating mode [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, determine a transmission resource based on the resource indication information allocated by the first device to the second device].
	Although Du discloses one or more frames in a transmission queue of the second CD based on a transmission information (TI) associated with a respective frame, Du does not explicitly teach a respective frame “of the one or more frames”.
	However Baron discloses one or more frames in a transmission queue of the second CD based on a transmission information (TI) associated with a respective frame of the one or more frames [see fig. 13b, pg. 4, ¶103 lines 1-6; ¶104 lines 5-11, the MSDU is encapsulated into a MAC data frame added to an AC traffic queue/buffer to store corresponding data frames transmitted on the network according to the TID (Traffic Identifier)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a respective frame “of the one or more frames” as taught by Baron in the system of Du for providing the advantage of maintaining quality of service (QoS) by not changing priority of the MAC data frame [see Baron, pg. 9, ¶215 lines 1-5].

Regarding Claim 14,
	The combined system of Du and Baron discloses the system of claim 13 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system].
	Du further discloses wherein to detect the indication that the first CD has requested the operating mode change [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, receiving the transmission control information including resource indication information indicating a transmission resource allocated by the first device to the second device], the MAC layer is to detect an operating mode indication in a MAC header of a frame received from the first CD [see pg. 5, ¶67 lines 1-6, includes the MAC layer frame structure with a MAC header, a MAC control element 1, a MAC control element 2, at least one MAC information block, and a padding part].

Regarding Claim 15,
	The combined system of Du and Baron discloses the system of claim 14 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system].
	Du further discloses wherein the frame received from the first CD is a Quality of Service data frame [see pg. 5, ¶67 lines 6-14, redundant data is added to the padding part in the MAC layer frame structure so that the allocated transmission resource is exactly padded fully with the MAC layer data].

Regarding Claim 16,
	The combined system of Du and Baron discloses the system of claim 13 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system].
	Du further discloses wherein to detect the indication that the first CD has requested the operating mode change [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, receiving the transmission control information including resource indication information indicating a transmission resource allocated by the first device to the second device] the MAC layer is to detect an operating mode notification element in an action frame received from the first CD [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, receiving the transmission resource including an end symbol and/or a second symbol].

Regarding Claim 17,
	The combined system of Du and Baron discloses the system of claim 13 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system].
	Du further discloses wherein the MAC layer is further to [see pg. 5, ¶67 lines 1-6, the MAC layer frame structure is implemented to]: 
	responsive to detecting the indication that the second CD has requested the operating mode change [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, based on the resource indication information allocated by the first device to the second device], associate the TI with a plurality of additional frames to a second operating mode of the first CD [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, the second device determines the transmission resource]; and 
	place the plurality of additional frames into the transmission queue [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, determining the numerology of the specific symbol in the transmission resource based on the compression indication].

Regarding Claim 19,
	The combined system of Du and Baron discloses the system of claim 13 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system].
	Du further discloses wherein the operating mode change of the wireless connection [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, the resource indication information indicating a transmission resource allocated by the first device to the second device] comprises at least one of a change of a number of spatial streams of the wireless connection or a bandwidth of the wireless connection [see fig. 5: Step “S103”, pg. 6, ¶90 lines 1-3, including correspondences between different bandwidth parts (BWPs) and different numerologies].

Regarding Claim 20,
	The combined system of Du and Baron discloses the system of claim 13 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system].
	Du further discloses wherein the MAC layer is further to [see pg. 5, ¶67 lines 1-6, the MAC layer frame structure is implemented to]: 
	determine that the second operating mode is to be changed to a third operating mode [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, determining transmission resource based on the resource indication information allocated by the first device to the second device]; 
	insert an indication referencing the third operating mode into an operating mode indication field of the MAC header of one or more frames in a current transmission queue of the second CD [see pg. 5, ¶67 lines 1-6, include the MAC layer frame structure with a MAC header, a MAC control element 1, a MAC control element 2, at least one MAC information block, and a padding part]; and 
	wherein the PHY layer is further to [see pg. 5, ¶67 lines 6-14, the allocated physical layer implemented to]: 
	configure transmission [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, configure the transmission resource], to the first CD [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, the first device], of at least one of the frames in the transmission queue having the indication referencing the third operating mode [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, based on an actual requirement of a volume of to-be-transmitted data].

Regarding Claim 22,
	The combined system of Du and Baron discloses the system of claim 13 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system].
	Du further discloses wherein the TI associated with the one or more frames comprises a transmission descriptor within the one or more frames [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, the first device configures the transmission resource based on an actual requirement of a volume of to-be-transmitted data].

Regarding Claim 23,
	The combined system of Du and Baron discloses the system of claim 13 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system].
	Du discloses the method, further comprising a host system communicatively coupled to the MAC layer [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system includes a base station, UE 1, UE 2, UE 3, and UE 4], wherein the one or more frames comprise data packets obtained from the host system [see fig. 4, pg. 6, ¶80 lines 3-9, the fifth symbol that is allocated to the UE 2 and that is in the mini-slot].

Allowable Subject Matter
Claims 6, 18 and 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469